Citation Nr: 1404333	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), bipolar disorder and manic depression. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from August 1998 to November 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2008 rating decision by the Buffalo, New York Department of Veterans
Affairs (VA) Regional Office (RO).  

In May 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder. 

This matter was remanded in July 2011 and November 2013 for additional development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist, specifically, in order to obtain any relevant documentation that may corroborate the Veteran's claimed in-service stressor and a medical opinion which fully addresses the questions set forth in the Board's November 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, in October 2009, the RO requested copies of an accident investigation report related to the 1999 Whataburger incident from the San Angelo Police Department.  However, as the Veteran's claimed stressor involved a fight that resulted in the death of a person, this incident would be recorded in a criminal investigation report, rather than an accident report.  On remand, the RO should request copies of any crime reports that involved the Veteran and occurred at the Whataburger Restaurant in 1999.  

In addition, during the Veteran's September 2011 VA examination, the Veteran reported that he has had three psychiatric hospitalization, beginning three months after separation from service.  Private emergency room records from Lake Shore Health Center, dated December 2008, indicate that the Veteran reported being hospitalized in 1999 or 2000.  During his May 2011 hearing, the Veteran also testified that he underwent psychiatric hospitalization in 2000 and 2002.  While there is documentation of hospitalization in 2008, the record does not contain treatment records related to the 2000 or 2002 incidents.  On remand, the RO should try to obtain treatment records for the Veteran from 2000 to 2003.  Specifically, the RO should obtain the earlier records from Lake Shore Healthcare Center.  If no records are available for this timeframe, the RO should obtain confirmation of the unavailability or nonexistence of these records. 

In statements dated September 2009 and January 2010, the Veteran indicated that he was placed on lock-down after the alleged stressor-event.  During his May 2011 hearing, the Veteran testified that he was under lock-down after the alleged stressor-event for underage alcohol use and he was signed-out by detectives who had him revisit the sight of the assault and tell them where everything occurred.  The
Veteran believes that there are logs that show that he was checked in and out by these detectives and he believes these records could be associated with his commanding officer at the time, Captain Berkember (phonetic spelling from hearing transcript).  On remand, the RO contact the Provost Marshall's Office for Goodfellow Air Force Base to obtain any reports that are related to this incident (as was suggested in a letter from the Marine Corps).  The RO should also obtain the Veteran's service personnel records.  If these records are unavailable, the RO should obtain confirmation of the unavailability of these records. 

Finally, although the November 2013 VA examiner provided an opinion that it is at least as likely as not that the stressor-event occurred and that the Veteran's behavior changed following the claimed stressor event, the examiner did not provide an explanation for his opinion.  On remand, an explanation of the examiner's opinion should be obtained. 
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain any crime reports related to the Fall 1999 Whataburger incident from the San Angelo Police Department.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for an acquired psychiatric disability from 1999 to 2003.  After securing the necessary release, the RO should obtain these records, including any outstanding VA records.  Specifically, the RO should obtain records from Lake Shore Healthcare Center for treatment in 1999 or 2000.  If no records are available, the RO should obtain confirmation of the unavailability or nonexistence of these records.  

3.  Obtain any reports related to the Fall 1999 Whataburger incident from the Provost Marshall's Office for Goodfellow Air Force Base.  In addition, request any lock-down logs related to the Veteran for 1999.  The Veteran testified that he believes these logs would be associated with his commanding officer at the time, Captain Berkember (phonetic spelling from hearing transcript).

4.  Obtain the Veteran's service personnel records.  If the Veteran's service personnel records are not available, the RO should obtain confirmation of the unavailability of these records.  

5.  Obtain an addendum to the November 2013 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner.

The examiner is requested to provide a rationale for his opinion that it is at least as likely as not that the claimed stressor-event occurred and that the Veteran had behavioral changes after the incident.  Specifically, the examiner should explain what behavioral changes were seen after the incident.  The examiner must identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his opinion.

The examiner is specifically advised that VA has attempted to obtain police reports related to this incident, but that they were destroyed after the requisite retention period.  The examiner is also advised that VA has been unable to contact any other service members that could provide a collateral statement.  

6.  The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7. The RO will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

